786 F.2d 1166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EDWARD SELTZER AND AUTOMOTIVE MANAGEMENT, INC., A FLORIDACORPORATION, Plaintiffs-Appellants,v.TREND AGRA CORPORATION, Defendant,L. CLAY CAMP, Defendant-Appellee.
85-6047
United States Court of Appeals, Sixth Circuit.
2/18/86

E.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  MARTIN, KRUPANSKY and GUY, Circuit Judges.


1
The plaintiffs appeal the order granting summary judgment to defendant L. Clay Camp in this diversity action involving the purchase and sale of thoroughbred horses.


2
In their original complaint, the plaintiffs asserted Trend Agra Corporation had defaulted on a promissory note and sought recovery thereunder.  The district court granted partial summary judgment to the plaintiffs on that claim in an order entered July 1, 1985.  Meanwhile, the plaintiffs filed an amended complaint adding Camp as a defendant and stating two additional claims.  They first sought recovery from both Camp and Trend Agra Corporation for a commission paid Camp who acted as an agent in the sale of certain horses.  Second, they sought recovery from Trend Agra Corporation for monies paid to Wells Hardesty for satisfaction of a prior debt allegedly assumed by Trend Agra Corporation.


3
Defendant Camp filed a motion for summary judgment as to the claim against him.  The district court granted that motion in an order entered October 30, 1985.  It is that order of which the plaintiffs seek review.


4
An order adjudicating fewer than all claims in a civil action is not a final order for purposes of 28 U.S.C. Sec. 1291.  In the absence of language certifying such an order for interlocutory review under Rule 54(b), Federal Rules of Civil Procedure, this Court has no jurisdiction to review such an order.  See William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir. 1978); Donovan v. Hayden, Stone, Inc., 434 F.2d 619 (6th Cir. 1970).  Accordingly,


5
It is ORDERED that this appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.